The opinion of the court was delivered by
Eoss, J.
The information filed by the State’s Attorney against the respondent charged him with having committed the crime of grand larceny. ' The demurrer to the information brings in question the legal right of the State’s Attorney to prosecute that offense by information. The only statute relating to prosecutions by information by State’s Attorneys is R. L. sec. 1618, which reads : “ State’s Attorneys may prosecute by information all crimes except those which are punishable by death, or by imprisonment in the State prison more than seven years.” In regard to crimes punishable by imprisonment in the State prison, the natural and plain meaning of the terms of the statute limits the right of the State’s Attorney to prosecute by information to those crimes for which the highest penalty prescribed does not exceed a sentence of more than seven years imprisonment in the State prison. The limitation is crimes punishable, or which by the provisions of law may be punished not to exceed the time mentioned. So far as advised, this is the construction which has uniformly been placed upon this section of the statute. It has remained upon the statute book unchanged since the enactment of the Eevised Statutes of 1839. We do not understand that any different doctrine was attempted to be, or was, enunciated in State v. Haley, 52 Vt. 476. The expression there used, “and those of which the punishment exceeds seven years in the State prison,” is not inconsistent with the holding already announced. The learned Judge who delivered the opinion of the court, in the expression quoted, was not attempting to define whether the seven years limitation of punishment was that prescribed by the statute, or that imposed under the statute. It is a strained and unfair construction of the language used to claim that it means the punishment imposed, rather than the punishment which the statute authorizes the court to impose. Upon conviction of grand *47larceny, the court may impose a sentence of imprisonment for ten years. R. L. 4137. Inasmuch as the length of the imprisonment is within the judgment and discretion of the court imposing the sentence after the conviction, and after it has become ■acquainted with the circumstances attending the commission of the crime and with the character of the respondent, it would be absurd to hold that a State’s Attorney, by commencing the prosecution by information, could limit the right and power of the court to a sentence of seven years imprisonment, when the express statute has placed no such limitations upon the court’s right and power. This would confer upon State’s Attorneys a right which the Legislature never intended. This view of the right and power of State’s Attorneys to prosecute by information is determinative of this case in favor of the respondent.
Considerable was said in argument in regard to the constitutional provisions, State and National, in regard to prosecutions by information of crimes which were infamous at common law. Prosecution by information of the highest crimes, in fact of all crimes, was authorized by statute from 1819 to 1839. Since 1839 the present statute has been in force. Remembering that prosecutions by information have been thus authorized by statute from a time reaching back to a period when many of those who framed and adopted our present constitution were living, and that these statutes have been acted upon, unquestioned, for nearly seventy years, it would not be profitable to consider this contention of the respondent in a case the decision of which renders its consideration immaterial.
The respondent's exceptions are sustained, the judgment of the County Court is reversed, the information adjudged insufficient, and gnashed, and the respondent discharged.